COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Elder
Argued at Richmond, Virginia


WALTER X. SLAWSKI
                                                 OPINION
v.   Record No. 0668-98-2                      PER CURIAM
                                               MAY 25, 1999
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 O/B/O PATRICIA SHEEHAN and
 PATRICIA SHEEHAN SLAWSKI


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          John F. Ames for appellant.

          Geoffrey Scott Darnell, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Ashley L. Taylor, Jr., Deputy Attorney
          General; Robert B. Cousins, Jr., Senior
          Assistant Attorney General; Craig M. Burshem,
          Regional Special Counsel, on brief), for
          appellee Commonwealth of Virginia,
          Department of Social Services, Division of
          Child Support Enforcement, o/b/o Patricia
          Sheehan Slawski.

          Nancy L. Quinn (Barnes & Batzli, on brief),
          for appellee Patricia Sheehan Slawski.



     Walter X. Slawski appeals from the decision of the circuit

court registering for enforcement a foreign order, a 1980 New

Jersey divorce decree, under which he was obligated to pay child

support for his son and spousal support for his former wife,

Patricia Sheehan.   Virginia's Department of Social Services,
Division of Child Support Enforcement (the Department), initially

sought to register the order on Sheehan's behalf in the juvenile

and domestic relations district court pursuant to the Uniform

Interstate Family Support Act (UIFSA).    See Code §§ 20-88.32 to

20-88.82.   On appeal to this Court, Slawski contends, inter alia,

that the circuit court, on its de novo review, erroneously

registered the order pursuant to UIFSA because various defenses

barred registration. 1   The Department moved to dismiss this appeal

on the ground that the circuit court order appealed from was not

final because the juvenile and domestic relations district court

had neither determined the amount of the support arrearages nor

ruled on an accompanying show cause action.    We hold that the

circuit court erred in failing to determine the support arrearage.

Because the circuit court failed to determine the support

arrearage, which determination is essential to appellate review,

it did not properly confirm the registration of the foreign

support order.   Therefore, we remand the case to the circuit court

for further proceedings consistent with this opinion.

     Under UIFSA, a foreign order is registered when it and other

specified documents are filed with the registering tribunal.      See

Code §§ 20-88.32 (defining "register"), 20-88.67, 20-88.68(A).


     1
       Slawski also contests the "appeal bond" of $300,000
ordered by the circuit court. Because the circuit court did not
calculate the arrearages, if any, due under the foreign order,
we conclude that no supersedeas bond is necessary and that
Slawski's filing of a $500 bond "for costs alone" is sufficient
to permit our review.

                                - 2 -
The juvenile and domestic relations district court serves as a

registering tribunal in Virginia.    See Code § 20-88.33.   A

registered foreign order is enforceable only after it has been

confirmed.   See Code § 20-88.68.   An order is confirmed after the

court has issued notice to the non-registering party of the

registration and the amount of the alleged arrearages, if any, see

Code § 20-88.70(A), and has provided the non-registering party

with an opportunity for a hearing to contest the registration and

amount of arrearages.   See Code §§ 20-88.70(B), 20-88.73.

     If the non-registering party does not timely contest the

registration, both the registered order and the certified

statement of arrearages required to be filed with the order are

confirmed by operation of law.    See Code §§ 20-88.67(A)(3),

20-88.70(B), 20-88.71(B), 20-88.73.      If the non-registering party

timely contests the registration, the court must either vacate or

confirm the registration or grant other appropriate relief.     See

Code §§ 20-88.71, 20-88.72.   When registration is contested,

UIFSA's provisions require concomitant consideration of the

defenses that are raised, including challenges to the validity of

the order, enforcement, and calculation of arrearages.      See Code

§§ 20-88.71, 20-88.72, 20-88.73; see also Cowan v. Moreno, 903
S.W.2d 119, 124 n.12 (Tex. App. 1995) (citing UIFSA as adopted by

Texas legislature).   Thus, confirmation of the registration

necessarily includes a determination of the amount of the

arrearage, if any.    See also UIFSA § 608 cmt. (amended 1996), 9

                                 - 3 -
U.L.A. 322, 395 (Supp. 1998) (noting that confirmation "validates

both the terms of the order and the asserted arrearages").

     Although the circuit court ruled on Slawski's claimed

defenses to registration and ordered the foreign decree

"registered for enforcement," it did not calculate the arrearage

or enter an order confirming the registration, as required under

the statutory scheme.   By failing to calculate the arrearage and

remanding that determination to the juvenile and domestic

relations district court, the circuit court deprived the parties

of the right on de novo appeal to have that determination made by

the circuit court.   When a de novo appeal is taken to the circuit

court, the parties are entitled to have the case tried "as if it

had been originally instituted in that court."   Nationwide Mut.

Ins. Co. v. Tuttle, 208 Va. 28, 33, 155 S.E.2d 358, 361 (1967).

Instead, the circuit court ordered the matter remanded to the

district court for calculation of the arrearages, which deprived

Slawski of his right to de novo review in the circuit court. 2   See

Code § 16.1-113.

     For these reasons, we hold that this matter is not fully

reviewable, and we remand to the circuit court for entry of an




     2
       No issue was raised by the Department in the circuit court
or in this Court challenging the de novo appeal from the
district court to the circuit court.


                               - 4 -
order of confirmation, which necessarily includes a determination

of the amount of any arrearages. 3

                                        Reversed and remanded.




     3
       We do not consider any other issues raised by appellant in
this appeal. Therefore, such issues remain fully reviewable in
any subsequent appeal pursuant to the rules of this Court.

                               - 5 -